Title: To James Madison from Paul Hamilton, 17 September 1811
From: Hamilton, Paul
To: Madison, James


Dear SirCity of Washington Septemr. 17th. 1811
I have the honor of now transmitting to you the proceedings of the Court of Enquiry in the case of Commodore Rodgers, the result of which abundantly justifies the confidence you have been pleased to repose in the correctness of the Commodore’s statement of facts. You will observe that amongst the many officers who gave testimony before the Court, the Surgeons and Purser were not included, for the substantial reason assigned by Commodore Decatur in his enclosed letter. The exclusion of these officers was not only judicious, but may be made useful in invalidating the testimony of Binghams officers of the same grades, whose depositions have been lately laid before you. In reviewing the attitude in which this affair is now placed I think it may safely be asserted that, the respectability of each Member of the Court, of the witnesses also, their number and concurrences of testimony, all combine in forming a Mass of Evidence not to be resisted, and which places the Commodore above the reach of censure or even of suspicion. I have given Mr. Gales a small intimation for his paper of today, and when you return me the proceedings, if you approve it, I will deliver them to him for publication in detail, which is rendered perhaps more necessary by the manner in which certain prints are now handling the subject.
Conformably to your wishes repeated consultations have [taken place] between the Secretary of War and myself, relative to the defence of our Ports and the result as relating to my Department is, that 20 Gunboats have been ordered to be immedeately equipped at New York, 10 at Norfolk and 3 at Wilmington N. C. These are, for the present, to be half manned (12 men each) and in case of emergency will, it is hoped, be able to procure volunteers enough to make up a complement without delay or difficulty. There having been no appropriation made for the purpose, you will perceive that this augmentation of our force is affected by the scantiness of our funds, but if you think it would be best to extend still more our armament, regardless of that circumstance, relying on any expence being provided for by Congress your directions shall promptly be complied with. Our Frigates and other cruising vessels that are at this time fit for service, are disposed of in such a manner as is best calculated to prevent insult in our ports and on our coast—cruising near home, and frequently putting into our Harbors. There having three british Cruisers on the coast of New York beseting for some time past, our commerce, Commodore Rodgers, conformably to orders, has put to sea before this with his and Com. Decaturs Ships and the Sloop of War Wasp; and as he will, no doubt, meet with the british squadron it will be ascertained, probably, whether their views are hostile or not. The Commodore writes me that he is “still on the right side and intends to continue so” I am therefore perfectly satisfied that he will be too discreet to commit, in any way, the neutrality of his Country.
Mr. Eustis of course will communicate with you on the affairs of his Departt. I have therefore only to add that with undiminished respect and attachment I am yrs.
Paul Hamilton
